DISSENTING OPINION
By HORNBECK, J.
I cannot subscribe to the finding that the plaintiff made no case to go to the jury, though it is not especially strong and' the plaintiff’s doctors were not very forceful or effective in their testimony and one of them, Dr. Hoffman, with modesty that w.e do not ordinarily associate with the expert, undertakes to question his own 'qualifications. However, while his special*244ity is in another field of the medical profession, yet he, as a duly admitted physician was competent to express an opinion upon the issue for determination. He did express such an opinion- and it is my judgment, as it was of the trial judge, that his statement was strong enough to permit the conclusion that in probability plaintiff’s injury was caused in the manner claimed by him.
Dr. McCurdy testifying for the defendant on cross examination said that although he had not seen an embolus turned loose from a mashed and lacerated thumb he supposed such a thing possible.
On fair consideration of the whole record it is my opinion that the verdict is not sustained by and was against the manifest weight of the evidence but that will not permit us to determine that the case should have not gone to the jury and our power is exhausted when we have remanded the case for new trial. It may be that such action would be tantamount to the entering of final judgment but the differences between the action taken by the majority and the action required in remanding for new trial is such that the oenefit of it, no matter how slight, should not be taken away from the plaintiff.
The trial judge, as shown from the record, had full appreciation of the law pertinent to the question presented and in my judgment reached the proper determination on the motions for directed verdict.